Exhibit 10.5

 

AMENDMENT NO. 10 dated as of April 28, 2006 to the Credit, Security, Guaranty
and Pledge Agreement dated as of August 31, 2001 as amended by Amendment 1
through 9 thereto, dated as of December 14, 2001, December 31, 2001, March 29,
2002, May 14, 2002, February 5, 2003, August 4, 2003, October 28, 2004, March 1,
2005 and March 21, 2006, among Crown Media Holdings, Inc. (the “Borrower”), the
Guarantors named therein, the Lenders referred to therein and JPMorgan Chase
Bank, N.A. (formerly known as JPMorgan Chase Bank), as Administrative Agent and
as Issuing Bank for the Lenders (the “Agent”) (as the same may be further
amended, supplemented or otherwise modified, the “Credit Agreement”).

 

INTRODUCTORY STATEMENT

 

WHEREAS, the Lenders have made available to the Borrower a credit facility
pursuant to the terms of the Credit Agreement;

 

WHEREAS, the Borrower has requested that the Total Commitment be increased from
$220,000,000 to $240,000,000 and that each of the Lenders increase its existing
Commitment by its Pro Rata Share of the $20,000,000 increase in the Total
Commitment;

 

WHEREAS, the Borrower has requested (i) decreases in the interest rates
applicable to the Loans and in the rate of the Commitment Fees, (ii) an
extension of the Maturity Date from May 31, 2006 to May 31, 2007, and (iii) the
deletion of certain covenants.

 

WHEREAS, the Borrower has agreed to pay a fee to the Lenders for executing the
Amendment No. 10.

 

NOW THEREFORE, the parties hereto hereby agree as follows:

 

Section 1.                                            Defined Terms. Capitalized
terms used herein and not otherwise defined herein shall have the meaning given
them in the Credit Agreement.

 

Section 2.                                            Amendments to the Credit
Agreement. Subject to the satisfaction of the conditions precedent set forth in
Section 3 hereof, the Credit Agreement is hereby amended as of the Effective
Date (as hereinafter defined) as follows:

 

(A)                              The definitions “Applicable Margin” and
“Maturity Date” in Article 1 are hereby amended in their entirety to read as
follows:

 

“‘Applicable Margin’ shall mean (i) in the case of Alternative Base Rate Loans
0% per annum and (ii) in the case of Eurodollar Loans 0.75% per annum.

 

‘Maturity Date’ shall mean May 31, 2007.”

 

--------------------------------------------------------------------------------


 

(B)                                Section 2.7 of the Credit Agreement is hereby
amended by decreasing the rate at which the Commitment Fees provided therein are
to be computed from 0.20% per annum to 0.15% per annum.

 

(C)                                The Term Loan Commitment of each of the
Lenders having been previously terminated, the Revolving Credit Commitment of
each of the Lenders is hereby increased to the amount set forth in Schedule 1
hereto which amends and restates in its entirety Schedule 1 to the Credit
Agreement and as a result thereof, the Revolving Credit Commitment of each of
the Lenders is increased by its Pro Rata Share of the $20,000,000 increase and
the Total Commitment is increased from $220,000,000 to $240,000,000.

 

(D)                               Article 5 of the Credit Agreement is hereby
amended by deleting in its entirety Section 5.1(d).

 

(E)                                 Article 6 of the Credit Agreement is hereby
amended as follows:

 

(i)                                     Section 6.1(vi) is hereby amended in its
entirety to read as follows:

 

“(vi) Indebtedness to HCC or an Affiliate of HCC which the obligee of such
indebtedness acknowledges to be subject to the subordination provisions of the
Hallmark Cards Subordination and Support Agreement”.

 

(ii)                                  Section 6.5 is amended by deleting the
word “and” at the end of clause (v) and the period at the end of clause (vi) and
by adding the following:

 

“; and (vii) issuance of common stock or payment of amounts pursuant to
Restricted Stock Unit Agreements of the Borrower in settlement of awards made to
employees pursuant to the terms of those Agreements.”

 

(iii)                               Section 6.15 is hereby amended in its
entirety to read as follows:

 

“SECTION 6.15. Production. Engage in production of Items of Product in any
fiscal year having an aggregate budgeted negative cost in excess of $5 million”.

 

(iv)                              The following sections are deleted in their
entirety: 6.9, 6.10, 6.21, 6.22, 6.23 and 6.24.

 

(F)                                 Article 7 of the Credit Agreement is hereby
amended by deleting the following paragraphs: (j), (o), (q), (r), (s) and (t).

 

(G)                                Section 13.3(l) of the Credit Agreement as
amended by adding the following at the end thereof:

 

“Notwithstanding any of the preceding provisions of this Section 13.3(l), at any
time prior to the payment of the Purchase Price, the Agent may make a drawing
under the Hallmark L/C in accordance with the terms thereof.”

 

2

--------------------------------------------------------------------------------


 

Section 3.                                            Conditions to
Effectiveness. The effectiveness of this Amendment is subject to the
satisfaction in full of each of the conditions precedent set forth in this
Section 3 (the date on which all such conditions have been satisfied being
herein called the “Effective Date”):

 

(A)                              the Agent shall have received counterparts of
this Amendment which, when taken together, bear the signatures of the Borrower,
each Guarantor, the Agent and each Lender;

 

(B)                                the representations and warranties in
Section 4 hereof shall be true on the Effective Date;

 

(C)                                the Agent shall have received from the
Borrower a fee of $120,000, i.e., 0.05% of the Total Commitment after giving
effect to the increase therein contemplated by this Amendment No. 10, for
payment to each of the Lenders on a pro rata basis;

 

(D)                               the Agent shall have received documentation
satisfactory to it evidencing an amendment to the Hallmark L/C (i) extending the
expiration date thereof to a date no earlier than June 10, 2007 and
(ii) increasing the amount thereof from $220,000,000 to $240,000,000; and

 

(E)                                 all legal matters incident to this Amendment
shall be satisfactory to Morgan, Lewis & Bockius, counsel for the Agent.

 

Section 4.                                            Representations and
Warranties of the Credit Parties. Each Credit Party represents and warrants
that:

 

(A)                              after giving effect to this Amendment, the
representations and warranties contained in the Credit Agreement are true and
correct in all material respects on and as of the date hereof as if such
representations and warranties had been made on and as of the date hereof
(except to the extent that any such representations and warranties specifically
relate to an earlier date); and

 

(B)                                after giving effect to this Amendment, no
Event of Default or Default will have occurred and be continuing on and as of
the date hereof.

 

Section 5.                                            Further Assurances. At any
time and from time to time, upon the Agent’s request and at the sole expense of
the Credit Parties, each Credit Party will promptly and duly execute and deliver
any and all further instruments and documents and take such further action as
the Agent reasonably deems necessary to effect the purposes of this Amendment.
In furtherance of the foregoing, each of the Lenders agree within a reasonable
period of time to surrender its existing Revolving Credit Note to the Agent in
exchange for a new note evidencing its share of the increased Total Commitment
and the Borrower agrees to provide the Agent with executed copies of such
replacement notes as soon as practicable.

 

Section 6.                                            Fundamental Documents.
This Amendment is designated a Fundamental Document by the Agent.

 

3

--------------------------------------------------------------------------------


 

Section 7.                                            Full Force and Effect.
Except as expressly amended hereby, the Credit Agreement and the other
Fundamental Documents shall continue in full force and effect in accordance with
the provisions thereof on the date hereof. As used in the Credit Agreement, the
terms “Agreement”, “this Agreement”, “herein”,  “hereafter”, “hereto”, “hereof”,
and words of similar import, shall, unless the context otherwise requires, mean
the Credit Agreement as amended by this Amendment.

 

Section 8.                                            APPLICABLE LAW. THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

Section 9.                                            Counterparts. This
Amendment may be executed in two or more counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute
but one instrument.

 

Section 10.                                      Expenses. The Borrower agrees
to pay all out-of-pocket expenses incurred by the Agent in connection with the
preparation, execution and delivery of this Amendment, including, but not
limited to, the reasonable fees and disbursements of counsel for the Agent.

 

Section 11.                                      Headings. The headings of this
Amendment are for the purposes of reference only and shall not affect the
construction of or be taken into consideration in interpreting this Amendment.

 

IN WITNESS WHEREOF, the parties hereby have caused this Amendment to be duly
executed as of the date first written above.

 

 

BORROWER:

 

 

 

 

CROWN MEDIA HOLDINGS, INC.

 

 

 

 

 

 

 

By

/s/ William J. Aliber

 

 

 

Name:

William J. Aliber

 

 

Title:

EVP/CFO

 

4

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

CM INTERMEDIARY, LLC

 

CROWN MEDIA DISTRIBUTION, LLC

 

CROWN MEDIA UNITED STATES, LLC

 

CITI TEEVEE, LLC

 

DOONE CITY PICTURES, LLC

 

WAYZGOOSE CONCERT SERVICES, B.V.

 

 

 

 

 

By

/s/ William J. Aliber

 

 

 

Name:

William J. Aliber

 

 

Title:

EVP/CFO

 

5

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

JPMORGAN CHASE BANK, N.A. (f/k/a
JPMorgan Chase Bank and as successor by merger
to Bank One, N.A. (Main Office Chicago)),
individually and as Agent and Issuing Bank

 

 

 

 

 

 

By

/s/ Christa L. Thomas

 

 

Name: Christa L. Thomas

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

BANK OF AMERICA, N. A.

 

 

 

 

 

 

By

/s/ Thomas R. Durham

 

 

Name: Thomas R. Durham

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

CREDIT SUISSE FIRST BOSTON

 

 

 

 

 

 

By

/s/ Doreen Barr

 

 

Name: Doreen Barr

 

 

Title: Vice President

 

 

 

 

 

 

 

By

/s/ Denise L. Alvarez

 

 

Name: Denise L. Alvarez

 

 

Title: Associate

 

 

 

 

 

 

 

CITICORP USA, INC.

 

 

 

 

 

 

By

/s/ Robert Parr

 

 

Name: Robert Parr

 

 

Title: Managing Director

 

6

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

 

 

 

By

/s/ Frederick W. Laird

 

 

Name: Frederick W. Laird

 

 

Title: Managing Director

 

 

 

 

 

 

 

By

/s/ Ming K. Chu

 

 

Name: Ming K. Chu

 

 

Title: Vice President

 

 

 

 

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

 

By

/s/ Mark Narbey

 

 

Name: Mark Narbey

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

ABN AMRO BANK N.V.

 

 

 

 

 

 

By

/s/ Pradeep K. Bhatia

 

 

Name: Pradeep K. Bhatia

 

 

Title: Vice President

 

 

 

 

 

 

 

By

/s/ Michael McIntyre

 

 

Name: Michael McIntyre

 

 

Title: Vice President

 

 

 

 

 

 

 

WESTLB AG, NEW YORK BRANCH (f/k/a
Westdeutsche Landesbank Girozentrale)

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

7

--------------------------------------------------------------------------------


 

Accepted and Agreed to by the undersigned as the Beneficiary of Section 13.3(l)
of the Credit Agreement and as the Account Party on whose behalf the Hallmark
L/C has been issued:



HALLMARK CARDS, INCORPORATED

 

 

By

/s/ E. Bruce McKinney

 

 

 

Name: E. Bruce McKinney

 

 

Title: Treasurer

 

 

Date: May 5, 2006

 

 

8

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Lender

 

Revolving Credit
Commitment

 

Total
Commitment

 

Percentage

 

JPMorgan Chase Bank

 

41,250,000

 

41,250,000

 

17.1875

%

Bank of America, N.A.

 

30,000,000

 

30,000,000

 

12.5000

%

Credit Suisse First Boston

 

30,000,000

 

30,000,000

 

12.5000

%

Citicorp USA, Inc.

 

30,000,000

 

30,000,000

 

12.5000

%

Deutsche Bank AG New York Branch

 

30,000,000

 

30,000,000

 

12.5000

%

Royal Bank of Canada

 

30,000,000

 

30,000,000

 

12.5000

%

WestLB AG, New York Branch

 

26,250,000

 

26,250,000

 

10.9375

%

ABN Amro

 

22,500,000

 

22,500,000

 

9.3750

%

 

 

 

 

 

 

 

 

TOTAL

 

$

240,000,000

 

$

240,000,000

 

100.00

%

 

--------------------------------------------------------------------------------

 